EXHIBIT 16.3 November 16, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the predecessor independent registered public accounting firm for Iconic Brands, Inc. (the “Company”). We have read the Company’s disclosure set forth in the Amendment No. 2 to the Company’s Current Report on Form 8-K/A dated November 16, 2012 (the “Current Report”) and are in agreement with the disclosures in the Current Report. Very truly yours, By: /s/ Michael T. Studer Name:Michael T. Studer Title:President
